37 F.3d 1503NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
David E. LOVE, Appellant,v.The ROUSE COMPANY, of MISSOURI, INC., Agent, C.T.Corporation Systems;  Brian Ulione, Employee &General Manager for the Rouse Co. of MO;Ed Pilarz, Appellees.
No. 94-1012.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 4, 1994.Filed:  October 13, 1994.

Appeal from the Unite States District Court for the Eastern District of Missouri.
Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
David E. Love appeals the District Court's1 grant of summary judgment for defendants on his claims of false arrest, slander, and malicious prosecution.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of material fact or law appears.  We thus affirm the District Court.  See 8th Cir.  R. 47B.



1
 The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri